1.   It does not appear of what estate the Dean and Chapter were seized, for they may be seized pur auter vie and then the life of the cestui quevie ought to be alleged. And although as it is given to an aggregate body, it may be understood to be a fee; yet the plea shall be taken more strongly against the pleader.
CURIA. CREW, C. J., DODERIDGE and JONES, JJ. Granted that an avowry is like an action and a declaration. But
There is a difference between an aggregate and a single corporation. But this not now in the case of a purchase, but in pleadings. If he had said that I. S. being seized in fee, gave it to the Dean and Chapter, and they were seized, perhaps it would have been understood to be a fee.